Citation Nr: 1541453	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-21 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of an impacted fracture of the distal radius and ulnar syloid of the right (minor) wrist.  

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a nerve injury to the left maxillary and inferior nerves.  

3.  Entitlement to an effective date earlier than February 4, 2013 for the award of service connection for carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1970 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at a Videoconference hearing in September 2015.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an earlier effective date for the award of service connection for carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

At the Veteran's Videoconference hearing in September 2015, he withdrew his claims for entitlement to higher ratings for a right wrist and maxillary nerve injury residual disabilities; the transcript of the hearing, which has been reduced to writing, is of record.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to an initial disability evaluation in excess of 10 percent for residuals of an impacted fracture of the distal radius and ulnar syloid of the right (minor) wrist is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The claim for entitlement to an initial disability rating in excess of 10 percent for residuals of a nerve injury to the left maxillary and inferior nerves is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the Veteran's September 2015 Videoconference hearing, he noted that he wished to withdraw claims for higher ratings for right wrist and maxillary nerve injury residuals.  The withdrawal has been reduced to writing in the form of a hearing transcript and is of record.  Accordingly, the Board does not have jurisdiction to review the claims, and they are dismissed.  


ORDER

The claim for entitlement to a disability evaluation in excess of 10 percent for residuals of an impacted fracture of the distal radius and ulnar syloid of the right (minor) wrist is dismissed.  

The claim for entitlement to a disability rating in excess of 10 percent for residuals of a nerve injury to the left maxillary and inferior nerves is dismissed.  


REMAND

The Veteran was granted service-connected compensation benefits for carpal tunnel syndrome in a February 2014 rating decision.  An effective date of award of the grant of this benefit, which has been rated as 20 percent disabling, was set to February 4, 2013.  Within a year of notification of this action, the Veteran posited a timely notice of disagreement with respect to the effective date of award of the grant of service connection.  He maintains that his claim was filed earlier than February 2013 and that the effective date should reflect this.  

The Veteran has not been issued a statement of the case with respect to the claim for an earlier effective date.  A notice of disagreement, which was timely received in this case, initiates the appellate process.  The Veteran must receive a statement of the case (SOC) and be afforded with the opportunity to perfect a substantive appeal to the Board with respect to this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

As such, the claim is remanded so that an SOC may be issued and so that the Veteran may, following the receipt of the SOC, have the opportunity to file a substantive appeal to the Board (VA Form 9) should he so desire.  In addition, he should be afforded the opportunity to submit any additional evidence supportive of his claim for an earlier effective date to the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case (SOC) with respect to the claim for entitlement to an earlier effective date for the award of service connection for carpal tunnel syndrome.  In so doing, provide the Veteran with an opportunity to perfect his appeal via submission of a VA Form 9 to the Board.  Allow the Veteran the opportunity to submit additional evidence in support of his claim, and should a substantive appeal be forwarded following the issuance of the SOC, return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


